Citation Nr: 1131733	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a disorder manifested by upper respiratory infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

In September 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2010, the Board remanded the above captioned claims for further development.  Specifically, the Board determined that an August 2006 VA examination was inadequate for purposes of determining service connection because the examiner stated that an etiological opinion could not be rendered without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that while an examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity).  Thus, in order to satisfy its duty to assist, the Board remanded the Veteran's claims in order to obtain a supplemental opinion or, if necessary, another VA examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Barr v. Nicholson, 21Vet. App. 303, 311 (2007) (holding that "[o]nce VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.").  The Board also directed the RO to request that the Veteran submit or identify any relevant evidence that was not already associated with his claims file.  In order to obtain any identified evidence, the Board directed the RO to obtain the requisite authorization and consent from the Veteran.

The VA examiner who conducted the August 2006 VA examination was unavailable and, thus, was unable to provide the requested supplemental opinion.  As such, a new VA examiner reviewed the Veteran's claims file in December 2010.  Based on a review of the Veteran's service treatment records and post-service treatment records, the December 2010 examiner stated that there were "no objective findings...to support a diagnosis of any chronic nasal or upper respiratory condition" during the Veteran's active duty service.  The examiner further found that a current diagnosis of either a nasal or upper respiratory disorder was not warranted.  Given that no current diagnosis was warranted for either disorder, the examiner stated that no etiological opinion could be rendered.

While the Veteran's claims were in remand status, VA treatment records, dated from November 2010 to February 2011, were obtained and associated with the Veteran's claims file.  The Veteran's claims were then denied in an April 2011 supplemental statement of the case, and remitted to the Board for further appellate review.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the remittal of the Veteran's claims to the Board, the Veteran submitted pertinent private treatment reports dated in May 2011, without a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304 (2010).  These treatment reports demonstrated that R.E.H., M.D., rendered diagnoses of chronic sinusitis, not otherwise specified, and allergic rhinitis.  The Veteran also submitted a completed VA Form 21-4142, dated in June 2011, which authorized the release of May 2011 treatment reports from a private clinic.

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran has submitted evidence demonstrating current diagnoses of allergic rhinitis and sinusitis.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current diagnosis has been satisfied.  38 U.S.C.A. 
§ 1131; McLain, 21 Vet. App. at 321.   

The purpose of the Board's November 2010 remand was to satisfy its duty to assist by obtaining a thorough, competent opinion as to the etiological relationship, if any, between the Veteran's claimed disorders and his active duty service.  The December 2010 VA examiner did not opine as to whether the Veteran's allergic rhinitis or a disorder manifested by upper respiratory infections were related to the Veteran's active duty service because the examiner found no evidence supporting a current diagnosis of either disorder.  Subsequent to the December 2010 opinion, the Veteran submitted evidence demonstrating current diagnoses of allergic rhinitis and sinusitis.  This evidence did not include an etiological opinion relating either disorder to his active duty service.  Further, the record did not otherwise include competent evidence wherein the etiological relationship between the Veteran's active duty service and his allergic rhinitis, sinusitis, or other disorder manifested by upper respiratory infections was addressed.  As such, the Board finds that the evidence of record is inadequate for purposes of determining service connection and, thus, a remand is warranted for further development.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record contains insufficient medical information for evaluation purposes) see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran submitted the private treatment reports dated in May 2011 without a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304.  As such, the Board finds that a remand is necessary in order for the RO to consider all of the evidence submitted since the April 2011 supplemental statement of the case.

As mentioned above, the Veteran submitted a completed VA Form 21-4142, which authorizes and consents to the release of treatment records to the RO.  Because the Veteran submitted this form after his claims had been remitted to the Board, the RO did not have the opportunity to attempt to obtain the identified evidence.  Given that the Board has already determined that a remand is necessary for further development, the RO must also attempt to obtain the evidence identified by the Veteran in the authorization and consent form.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the evidence identified by the Veteran in the June 2011 VA Form 21-4142.  If, after making reasonable efforts to obtain the identified evidence the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must then afford the Veteran a VA examination wherein the etiological relationship, if any, between the Veteran's his active duty service and his allergic rhinitis, sinusitis, and/or a disorder manifested by upper respiratory infections is addressed.  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the Veteran's allergic rhinitis, sinusitis and/or a disability manifested by upper respiratory infections is/are related to his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  When rendering the opinion, the examiner must incorporate the Veteran's lay statements.  Regardless of whether a chronic disorder is identified, the examiner must provide an opinion as to whether the Veteran's diagnosed allergic rhinitis and/or sinusitis were incurred in or due to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why speculation is required.  The report prepared must be typed.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all evidence submitted since the April 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

